Citation Nr: 0322068	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the scalp and face, and scleritis, to include as secondary 
to Agent Orange.  

2.  Entitlement to an increased rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




REMAND

On January 30, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150, to request 
whether it has any information available 
which might assist in verifying that the 
veteran served on temporary duty in 
Vietnam.  Provide USASCRUR with 
information as to when the veteran may 
have been on temporary duty in Vietnam.

2.  Request that USASCRUR provide the 
Quarterly Historical Reports for the unit 
to which the veteran was attached while 
stationed in Thailand from September 1968 
to September 1969.  USASCRUR should also 
be asked to provide information as to 
whether the base on which the veteran was 
stationed in Thailand was involved in the 
spraying of defoliants in Vietnam and the 
likelihood that the veteran would have 
been in close proximity to any defoliant 
including Agent Orange in his duties as a 
fire protection specialist while 
stationed there. 

Provide USASCRUR with copies of the 
veteran's service personnel records and 
any of the veteran's statements regarding 
his service.

3.  After the development requested above 
is completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded skin and eye 
examinations to determine the nature and 
etiology of all skin disorders the 
veteran has as well as the etiology of 
the veteran's scleritis.  Send the claims 
folder to the examiner for review.  The 
examiner should answer the following 
questions:

a)  The skin examiner should provide 
diagnoses of all skin disorders that the 
veteran has on his face.  In particular, 
the examiner should comment on whether 
the veteran has chloracne, or any other 
acneiform disorder.  The eye examiner 
should also comment specifically on 
whether the veteran has scleritis.  

b)  The examiners should provide an 
opinion as to the medical probability 
that any of the veteran's diagnosed skin 
disorders and/or eye disorders including 
scleritis were the result of exposure to 
chemicals including jet fuel in service, 
to inservice Agent Orange or other 
herbicide exposure, or to any disease or 
injury the appellant had in service.  A 
complete rationale for all opinions 
expressed must be provided.

Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an auditory examination to show 
the extent of the veteran's hearing loss.  
Send the claims folder to the examiner 
for review.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


